     Case 4:18-cv-00139-AW-CAS Document 254 Filed 07/23/19 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


DONNY PHILLIPS,
            Plaintiff,
v.                                               Case No. 4:18-cv-139-AW-CAS
MARK S. INCH, et al.,
          Defendants.
_______________________________/

                 ORDER GRANTING MOTIONS TO SEAL

      Defendants Mark Inch, Labridia Gregory, and Sonya Crutchfield have filed

two motions to seal, neither of which is opposed. ECF Nos. 243, 249. The first

motion (ECF No. 243) seeks to seal certain records relating to Plaintiff’s medical

needs and provisions. The second motion (ECF No. 249) seeks to allow certain

videos reflecting prison layout and operations to be filed under seal. Both motions

are GRANTED. The Clerk shall seal document ECF No. 243-1. Defendants may file

under seal, within seven days of the date of this order, the videos referenced in

paragraph 2 of the second motion.

      SO ORDERED on July 23, 2019.

                                      /s/ Allen Winsor
                                      United States District Judge
